393 U.S. 218 (1968)
PALMIERI
v.
FLORIDA.
No. 131.
Supreme Court of United States.
Argued November 20, 1968.
Decided December 9, 1968.
CERTIORARI TO THE SUPREME COURT OF FLORIDA.
Phillip Goldman, by appointment of the Court, 392 U.S. 920, argued the cause and filed a brief for petitioner.
Howard Mendelow, Assistant Attorney General of Florida, argued the cause for respondent. With him on the brief were Earl Faircloth, Attorney General, and Edward Cowart, Assistant Attorney General.
PER CURIAM.
The petitioner was convicted of robbery in the Criminal Court of Dade County, Florida, and the judgment of conviction was affirmed by the District Court of Appeal, 189 So. 2d 512, and the Supreme Court of Florida, 198 So. 2d 633. We granted certiorari because the case appeared to present a substantial constitutional question concerning the admissibility at trial of "lineup" identifications made after the petitioner was arrested without probable cause for the sole purpose of gathering evidence against him. 391 U.S. 934. However, upon the complete review of the record that has now become possible, and in the light of oral argument by able and conscientious counsel, it has become evident that the legality of the petitioner's arrest was not at issue in the Florida appellate courts, and is not challenged here. Accordingly, the writ is dismissed as improvidently granted.
It is so ordered.